Citation Nr: 1136508	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for PTSD prior to may 12, 2009, and to a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In essence, this decision effectuated the Board's grant of service connection for PTSD via a December 2008 decision.  The RO assigned an initial rating of 30 percent, effective from May 12, 2003.  The Veteran appealed, contending that a higher rating was warranted for the PTSD, and that he was entitled to an earlier effective date for the establishment of service connection for this disability.

A subsequent April 2009 rating decision assigned a 50 percent rating for the Veteran's PTSD, effective from March 12, 2009.  This claim remains in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's claim of entitlement to higher rating(s) for his service-connected PTSD.  Accordingly, this claim is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the Veteran's earlier effective date claim have been completed.

2.  The record reflects the Veteran submitted a claim on June 25, 1981, to VA of entitlement to service connection for an acquired psychiatric disorder, to include anxiety neurosis and agoraphobia.  He did not provide any specific contentions at that time as to how this disability was related to his active service.

3.  A September 1981 deferred or confirmed rating decision concluded that the Veteran failed to prosecute his claim; the evidence was insufficient for rating purposes.

4.  On April 24, 1995, the Veteran submitted a claim of entitlement to service connection for PTSD to VA.  

5.  The first competent medical evidence showing a diagnosis of PTSD was an undated private medical statement received by VA on May 25, 1995.

6.  The first evidence of record in which the Veteran identified the stressor upon which service connection was ultimately established for PTSD was an undated statement received by VA on July 31, 1995.

7.  An October 1995 rating decision denied service connection for severe anxiety, agoraphobia, panic attacks, and PTSD.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

8.  A May 1996 rating decision continued the denial of service connection for PTSD.  Although the Veteran initiated an appeal to that decision by filing a timely Notice of Disagreement (NOD) he did not perfect it by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated in June 1997.

9.  Following the June 1997 SOC, the Veteran did not submit any claim indicating he was seeking service connection for PTSD until May 12, 2003.

10.  A June 2004 response from the United States Armed Services Center for Research of Unit Records (USACRUR) stated that the Veteran described several events but provided only years; thus, the dates provided by the Veteran were too broad to research.

11.  A February 2007 Board decision found that new and material evidence had been received to reopen the PTSD claim, but denied the underlying service connection claim on the merits finding, in part, that there were no verified stressor(s).  However, a February 2008 Order from the United States Court of Appeals for Veterans Claims (Court) vacated the Board's February 2007 decision.  The joint motion which was the basis for the Court's Order contended, in part, that the Secretary failed to ensure that all pertinent records regarding the Veteran's claimed stressors were obtained from the USACRUR, and did not notify the Veteran that it had been unable to obtain record from USACRUR verifying his alleged stressors.

12.  Service connection was ultimately established for PTSD by a December 2008 Board decision.  In pertinent part, that decision noted that the evidence included competent medical diagnosis of PTSD, and that the Veteran himself had submitted unit records documenting his purported stressor of a riot at the stockade where his military police unit was stationed in Vietnam.


CONCLUSION OF LAW

The criteria for an effective date no earlier than July 31, 1995, for the establishment of service connection for PTSD are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2010); Vigil v. Peake, 22 Vet. App. 63 (2008); Mayhue v. Shinseki, 24 Vet App 273 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes, however, that this appeal arises from a disagreement with the initial rating and effective date assigned following the establishment of service connection for PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board further notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include from his attorney in this case, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied with respect to his earlier effective date claim.  Various records are on file, and nothing indicates the Veteran has identified the existence of any relevant evidence regarding this claim that has not been obtained or requested.  The Veteran did not indicate that a hearing was desired in conjunction with this case.  Moreover, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claims.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Legal Criteria and Analysis

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, the Board notes that the Veteran has had various claims over the years regarding entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The resolution of this case depends upon a clear understanding of this history.

The record reflects the Veteran submitted a claim on June 25, 1981, to VA of entitlement to service connection for an acquired psychiatric disorder, to include anxiety neurosis and agoraphobia.  He did not provide any specific contentions at that time as to how this disability was related to his active service.

A September 1981 deferred or confirmed rating decision concluded that the Veteran failed to prosecute his claim; the evidence was insufficient for rating purposes.

On April 24, 1995, the Veteran submitted a claim of entitlement to service connection for PTSD to VA.  

The first competent medical evidence showing a diagnosis of PTSD was an undated private medical statement received by VA on May 25, 1995.

The first evidence of record in which the Veteran identified the stressor upon which service connection was ultimately established for PTSD was an undated statement received by VA on July 31, 1995.

An October 1995 rating decision denied service connection for severe anxiety, agoraphobia, panic attacks, and PTSD.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

A May 1996 rating decision continued the denial of service connection for PTSD.  Although the Veteran initiated an appeal to that decision by filing a timely NOD he did not perfect it by filing a timely Substantive Appeal after a SOC was promulgated in June 1997.  In fact, following the June 1997 SOC, the Veteran did not submit any claim indicating he was seeking service connection for PTSD until May 12, 2003.

A February 2007 Board decision found that new and material evidence had been received to reopen the PTSD claim, but denied the underlying service connection claim on the merits finding, in part, that there were no verified stressor(s).  However, a February 2008 Order from the Court vacated the Board's February 2007 decision.  The joint motion which was the basis for the Court's Order contended, in part, that the Secretary failed to ensure that all pertinent records regarding the Veteran's claimed stressors were obtained from the USACRUR, and did not notify the Veteran that it had been unable to obtain record from USACRUR verifying his alleged stressors.

Service connection was ultimately established for PTSD by a December 2008 Board decision.  In pertinent part, that decision noted that the evidence included competent medical diagnosis of PTSD, and that the Veteran himself had submitted unit records documenting his purported stressor of a riot at the stockade where his military police unit was stationed in Vietnam.

In view of the prior, final decisions denying service connection for an acquired psychiatric disorder, to include PTSD, the effective date for the establishment of service connection could normally not be earlier than the date of the application to reopen, which is the current May 12, 2003, effective date in this case.  However, the Veteran has contended, to include in a July 2011 statement from his attorney, that the effective date should be from when he filed his original claim on June 25, 1981.  The attorney has cited to the cases of Vigil v. Peake, 22 Vet. App. 63 (2008) and Mayhue v. Shinseki, 24 Vet App 273 (2011) in support of this contention.

With respect to the attorney's contentions, the Board notes that this caselaw involves the application of 3.156(c), a specific provision of law allowing for the case to automatically be reopened and allowing for an earlier effective date based upon the date of the receipt of the prior final claim when additional service records that existed and were not previously of record become associated with the claims file.

From June 10, 1993, to September 2006, 38 C.F.R. § 3.400(q)(2) provided that the effective date for an evaluation and award of compensation based on a claim reopened due to the receipt of new and material evidence in the form of service department records was "to agree with evaluation (since it is considered these records were lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later . . . ." 38 C.F.R. § 3.156(c) provided that:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such. . . .

Revisions to these regulations were proposed in June 2005.  The purpose was "to clarify long-standing VA rules" "regarding reconsideration of decisions on the basis of newly discovered service department records" and "to include the substance of current 38 C.F.R. § 3.400(q)(2) in revised § 3.156(c)" rather than to effect substantive changes.  70 Fed. Reg. 35,388 (proposed June 20, 2005) and 71 Fed. Reg. 52,455 (September 6, 2006).

The proposed revisions became effective on October 6, 2006.  From that point until present, 38 C.F.R. § 3.156(c) has provided as follows:

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the [V]eteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Given that these changes were clarifying rather than substantive in nature, the Court found in both Vigil and Mayhue that pre-amended 38 C.F.R. § 3.156(c), like amended 38 C.F.R. § 3.156(c), "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim."  The Court also held in Vigil held that "the reference to misplaced records in the [pre-amended 38 C.F.R. § 3.156(c)] regulation was intended to be an example of the types of records that might allow a claimant to obtain an effective date prior to the date of reopening under 38 C.F.R. § 3.156(c), and was not limited solely to misplaced records."  22 Vet. App. at 66.

In sum, the 38 C.F.R. § 3.156(c)(1) requirements that the service department records be relevant and have existed but not have been associated with the claims file when VA first rendered a final decision on the claim have been satisfied, and the fact that these records were not misplaced is of no consequence.   In this case, service connection was established for PTSD by the December 2008 Board decision on the basis of the Veteran's competent medical diagnosis of PTSD, and the unit records submitted by the Veteran documenting his purported stressor of a riot at the stockade where his military police unit was stationed in Vietnam.  Unit records are among the type of service records upon which 38 C.F.R. § 3.156(c)(1) applies, and will be considered in this case.

The Veteran's attorney contended that while the Veteran's June 1981 claim was for "anxiety neurosis," the Court has established that a veteran without a medical background or training does "not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  Clemons v. Shinseki, 23 Vet. App, 1, 5-6 (2009).  Additionally, the attorney asserted that VA had not corroborated the occurrence of any traumatic stressors at the time of the 1981 claim; had it done so, it was much more likely that an examiner would have recognized the Veteran's disability as PTSD.  Moreover, the attorney contends that VA had the information available to it in 1981 which would have allowed it to obtain the unit records which later corroborated the Veteran's stressors.  In support of this assertion, the attorney noted that the Court determined in Mayhue, supra, that regardless of what a veteran reported at the time of his initial claim, unit number, dates of duty, and location "was always part of the claims folder," and that "VA's failure to verify his stressor was the result of an administrative error in locating his unit records."  

Although the Board does not dispute the attorney's contention regarding the holding of Clemons, supra, the facts of this case are different from that of Mayhue.  As detailed in the Court's opinion, the veteran in that case had initiated his claim in November 1994, provided information regarding his purported stressors at least by the time of a May 1995 VA examination, all of which was prior to the August 1995 rating decision which initially denied his claim.  Here, the Veteran did not provide any information regarding purported stressors when he filed his original claim of June 1981.  In fact, the Veteran did not indicate in any manner how his current acquired psychiatric disorder was causally related to service.  Moreover, the evidence of record reflects that there was no indication of any psychiatric disorder in his service treatment records, and the other medical evidence of record at that time reflects that he developed an acquired psychiatric disorder (then diagnosed as anxiety neurosis and agoraphobia) years after his separation from service.  Simply put, the Veteran did not provide any information at the time of this claim that would warrant a search of service records for verification of stressors.

The Board further notes that the Veteran did not identify any purported stressors until he submitted his statement of July 31, 1995.  Even the Veteran's attorney indicated in the July 2011 statement that this was the first indication of the stressor upon which the establishment of service connection was based.  The Board acknowledges that there was competent medical evidence of record at that time which indicated PTSD as at least a possible diagnosis for the Veteran's acquired psychiatric disorder.  As such, it appears that July 31, 1995, is the earliest possible date upon which a search for verification from official sources would be warranted based on the facts of this case.

The Board notes that the determination that an effective date earlier than July 31, 1995, is not warranted in this case is consistent with the current version of 38 C.F.R. § 3.156(c)(2) which provides that paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  (Emphasis added).  

The Board acknowledges that, in Mayhue, the parties disagreed on whether this provision was retroactive to the period when pre-amended 38 C.F.R. § 3.156(c) was in effect.  The Court declined to address the dispute, as it found that amended 38 C.F.R. § 3.156(c)(2) was inapplicable because the information the Veteran provided at the time of his original claim was sufficient to find the relevant service records.  However, in that case, the rating decision which established service connection for PTSD was promulgated in April 2005, prior to the October 2006 effective date of the revised regulatory provisions.  In this case, the rating decision that is the focus of this appeal was promulgated in February 2009, which was after the effective date of the revised regulatory provisions.  The December 2008 Board decision which actually established service connect in for PTSD was also after this effective date.  Therefore, the revised regulatory provisions are applicable to this case.  

The Board further notes that its determination that no effective date earlier than July 31, 1995, is warranted in this case is also consistent with the holding of Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), wherein the Court held that the duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Here, as already stated, the Veteran provided no information regarding purported stressors until July 31, 1995.  Further, it is also consistent with the statutory and regulatory rules regarding effective date(s).  Specifically, that in cases such as this where the original claim is not received within one year of a veteran's separation from service, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  In this case, entitlement to service connection for PTSD did not arise until there was a diagnosis of PTSD and evidence of an in-service stressor as the cause of the PTSD.  Here, this evidence was not of record until July 31, 1995.

With respect to whether an effective date later than July 31, 1995, is warranted in this case, the Board notes that the unit records which confirmed the stressor in this case were not actually associated with the Veteran's VA claims folder until October 27, 2008.  However, such records were in existence, and the Court has held that such evidence is constructively of record even if not actually associated with the evidence on file.

The Board acknowledges that no development to verify the Veteran's purported stressors appears to have been done at the time of the October 1995 or May 1996 rating decisions which denied service connection for PTSD.  Granted, such development was conducted following his May 2003 claim, and a June 2004 response from the USACRUR stated that the Veteran described several events but provided only years; thus, the dates provided by the Veteran were too broad to research.  As such, it would appear that the Veteran did not provide sufficient information for VA to identify and obtain the records through official channels.  After all, if the USACRUR could not verify the purported stressors in June 2004, it would appear axiomatic that the information provided by the Veteran was insufficient to conduct meaningful research in July 1995.  Nevertheless, the Board must find that the provisions of 38 C.F.R. § 3.156(c)(2) are not applicable to the June 2004 USACRUR response as VA acknowledged as part of the joint motion which was the basis for the Court's February 2008 Order that the Secretary failed to ensure that all pertinent records regarding the Veteran's claimed stressors were obtained from the USACRUR, and did not notify the Veteran that it had been unable to obtain record from USACRUR verifying his alleged stressors.  In short, VA has already conceded administrative error as part of this search.  Therefore, the Board must find that the results of this search is not entitled to the applicability of 38 C.F.R. § 3.156(c)(2).

The Board also notes that the private medical statement received in May 1995 which included a finding of PTSD, also indicated other acquired psychiatric disorders as part of the diagnosis.  It is noted that provisions of 38 C.F.R. 3.304(f) used to require that there be a "clear diagnosis" of PTSD.  A "clear diagnosis" of PTSD was, at a minimum, an unequivocal one.  Cohen v. Brown, 10 Vet. App. 128 139 (1997).  However, this regulation was amended in June 1999, in part, to eliminate the requirement of a "clear diagnosis."  61 Fed. Reg. 32.807-32.808.  More importantly, the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  It can also be argued that, in light of the holding in Clemons, supra, that efforts to verify purported stressors is warranted when a claimant contends that a current acquired psychiatric disorder, however diagnosed, is etiologically related thereto.

The Board further notes that the May 1995 private medical statement did not specifically relate the diagnosed PTSD or other acquired psychiatric disorder to the confirmed stressor of the in-service stockade riot.  However, the July 2003 VA medical examination diagnosing PTSD, and which was specifically cited by the Board in its December 2008 decision awarding service connection, also did not contain an opinion relating the diagnosis solely to this one confirmed stressor.

Finally, the Board notes that, as mentioned above, the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 mandate VA resolve all reasonable doubt in favor of the Veteran.  Here, the Board has already determined that service connection is warranted for PTSD based upon competent medical diagnosis of such a disability, the Veteran identifying a stressor of an in-service stockade riot, and unit records confirming such a stressor.  Such evidence was either actually or constructively of record at the time the Veteran submitted his stressor statement on July 31, 1995.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to an earlier effective date of July 31, 1995, for the establishment of service connection for PTSD.  As detailed above, no effective date earlier than July 31, 1995, is warranted.


ORDER

Entitlement to an earlier effective date of July 31, 1995, for the establishment of service connection for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board has determined that the Veteran is entitled to an earlier effective date of July 31, 1995, a remand is required in order for the RO to determine, in the first instance, the initial disability rating from this date.  The Board further finds that, even if an earlier effective date had not been assigned in this case, a remand would still be required in order to address the Veteran's claim for higher initial ratings for his PTSD.

In conjunction with the July 2011 statement in support of this appeal, the Veteran's attorney submitted a private psychiatric evaluation dated in April 2011.  This evidence was not of record at the time the RO last adjudicated this case via the March 2010 SOC in this case, and a review of the record does not reflect the Veteran explicitly waived consideration of this evidence by the agency of original jurisdiction (AOJ; i.e., the RO in this case) as required by 38 C.F.R. § 20.1304.  Even if the Veteran had waived consideration of the April 2011 private psychiatric evaluation, a remand would still be required as this evidence indicates the PTSD has increased in severity since the time of the last VA medical examination of this disability in March 2009.  For example, the March 2009 VA examination assigned a global assessment of functioning (GAF) score of 50, while the April 2011 private evaluation assigned a GAF of 25.  Such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  As the GAF score assigned in April 2011 reflects a greater degree of occupational and social impairment than what was indicated by the GAF score assigned by the earlier March 2009 VA examiner, it does indicate the disability has increased in severity.

VA's General Counsel has indicated that when the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for both his service-connected acquired psychiatric disorder and right eye disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further notes that the Veteran's attorney contended in the July 2011 statement that the Veteran was entitled to a total rating based upon individual unemployability (TDIU) due to his service-connected PTSD.  Although the record reflects the RO has begun development on a TDIU claim, the record does not reflect it specifically addressed the matter as part of this appellate claim.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Board finds that entitlement to a TDIU is part of the current appellate claim, and must be addressed in future adjudication(s) of this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his PTSD since March 2009.  After securing any necessary release, the RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review before the examination.

3.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The RO's decision should reflect consideration of the appropriate rating for the service-connected PTSD for the period since July 31, 1995, and whether TDIU is warranted pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the March 2010 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


